DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claim 1, line 4 recites phrase “an in-cabin light sensor” is appeared to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found. Instead “an in-cabin image sensor” is found in specification. Which creates a new matter situation. 

Appropriate correction is required.

Claims 2-9 are also rejected by 35 USC 112a as dependent from claim 1.

Amended claim 10, line 3 recites phrase “an in-cabin light sensor” is appeared to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found. Instead “an in-cabin image sensor” is found in specification. Which creates a new matter situation. 

Appropriate correction is required.

Claims 11-18 are also rejected by 35 USC 112a as dependent from claim 10.

Amended claim 19, line 4 recites phrase “an in-cabin light sensor” is appeared to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found. Instead “an in-cabin image sensor” is found in specification. Which creates a new matter situation. 

Appropriate correction is required.

Claims 20 is also rejected by 35 USC 112a as dependent from claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Camilleri et al. (Pub. No.: US 2006/0125919 A1) in view of Peterson et al. (Pub. No: 2016/0152178 A1) and of Livneh (WO 2018/131035 A1).


Regarding claim 1, Camilleri teaches an imaging system (FIG. 3-4, imaging system 16 and FIG. 8-9. Imaging system 110) comprising:
one or more environmental sensors (FIG. 9, 134 and paragraph [0015], “a rain sensor and/or a navigational system and/or an ambient light sensor”); 
a camera including one or more image sensors (FIG. 9, 114) and paragraph [0034], “the imaging system 16 of vision system 10 includes an imaging sensor or imager 22, a camera”); 
a predictive lighting module (FIG. 9, 138) in communication with the one or more environmental sensors and the camera (FIG. 9), the predictive lighting module configured to: 
receive environmental data from the one or more environmental sensors (paragraph [0076], “the control 118 may also or otherwise selectively process the image data to determine an ambient light level (as shown at 134 in FIG. 8)”);
adjust the one or more image sensors according to a first in-cabin lighting level (paragraph [0071], “the image sensor may be adjusted for capturing images to optimize the captured image and image data for a particular application or function.  Amongst other things, the sensitivity of the image sensor can be adjusted by adjusting the integration time of the pixels and the amplification stage in reading out pixels.  This allows the image sensor to be adapted to various lighting conditions at the observed exterior scene” and paragraph [0076], “generate an output to a display 136 or to an interior light control 138 or the like to adjust an intensity of the display or lights in response to such image processing”); 

adjust the one or more image sensors according to the second in-cabin lighting level substantially concurrently with the prospective environmental change (FIG. 9 and paragraph [0071]. “the image sensor sensitivity can be adjusted as determined by an application module so that the image brightness meets the application specific requirements.  For example, the control may adjust the image sensor to be at an increased sensitivity for detecting headlamps and taillights during nighttime conditions, yet may decrease the sensitivity for detecting lane markers along the road surface, particularly during nighttime conditions when the headlamps are activated and the road is thus well illuminated”).

Camilleri does not exclusively disclose an in-cabin image sensor; receive a first in-cabin lighting level from the in-cabin light sensor.

Peterson teaches an in-cabin light sensor (FIG. 2, 220, 222 or 224 of Image Sensor 104, as image is sensed by light); receive a first in-cabin lighting level from the in-cabin image sensor (paragraph [0053], “the apparatus 200 determines an illuminable region 110 corresponding to a viewing location of a vehicle occupant based on data from the image sensor 104, determines a light level for the illuminable region 110”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri in view of Peterson to incorporate in-cabin image sensor for determining the light level based on the identity of the vehicle occupant (Peterson, paragraph [0053]). 

Camilleri further teaches determining a prospective environmental change based on the environmental data (paragraph [0071], “nighttime conditions when the headlamps are activated and the road is thus well illuminated”); Determining  a second in-cabin lighting level based upon the prospective environmental change (paragraph [0076], “Other captured images and/or other objects or light sources or light levels of interest may also or otherwise be analyzed to provide other outputs to or control of other functions or accessories of the vehicle”) and  may process the image data of those particular captured images in a manner or processing technique suited for a particular application or function of the control, such as for headlamp control, lane departure warning, rain sensing, vehicle detection, vehicle lighting and/or display control, and/or the like (paragraph [0072]) but does not specifically disclose predict a prospective environmental change based on the environmental data.

Livneh teaches predict a prospective environmental change based on the environmental data (page  38, pages 16-21, “Processor may detect the environmental features affecting visibility of the virtual objects by processing image 140 and/or using relevant data sources, such as: one or more sensors, a geographic information source (e.g., a digital elevation map or 3D geographic model), a prediction model (e.g., a weather/climate forecast), ambient lighting information, and/or manual input from a user”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri and Peterson in view of Livneh to incorporate a prediction model to detect the environmental features affecting visibility of the virtual objects by processing image 140 and/or using relevant data sources (Livneh, page 38, pages 16-21).

Regarding claim 2, Camilleri as modified above  further teaches the one or more image sensors include an infrared sensor (paragraph [0059], “CMOS imaging sensors typically may have a peak sensitivity in the near infrared range”).

Regarding claim 3, Camilleri and Livneh teaches limitations of claim 1 but does not disclose the camera includes an occupant-facing camera disposed in a vehicle.

Peterson teaches the camera includes an occupant-facing camera disposed in a vehicle (paragraph [0045], “The image sensor 104 … including a digital camera, one or more photoelectric sensors, or the like.  The image sensor 104 captures images of the occupants of the vehicle 101”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri and Livneh in view of Peterson to incorporate an occupant-facing camera that the illumination adjustment module also identifies the vehicle occupant, wherein determining the light level based on the identity of the vehicle occupant (Peterson paragraph [0046]).


Regarding claim 4, Camilleri as modified above further teaches the one or more environmental sensors include a LiDAR sensor (paragraph [0051], “imaging and display system may be operable in conjunction with or in combination with radar devices, sonar devices, laser sensing or lidar devices”).

Regarding claim 5, Camilleri as modified above further teaches the one or more environmental sensors include a RADAR sensor (paragraph [0051], “imaging and display system may be operable in conjunction with or in combination with radar devices, sonar devices, laser sensing or lidar devices”).

Regarding claim 6, Camilleri as modified above further teaches the one or more environmental sensors include an infrared sensor (paragraph [0059], “CMOS imaging sensors typically may have a peak sensitivity in the near infrared range, such as at 
approximately 850 nm to 900 nm”).

Regarding claim 7, Camilleri as modified above further teaches a communications module (paragraph [0016], “a navigational system”) configured to receive the environmental data, the predictive lighting module further receiving the environmental data from the communications module (paragraph [0016], “the control may selectively or intermittently or occasionally adjust the image sensor setting and processing technique to extract information from the captured image data for a headlamp control and/or a lane departure warning system and/or a rain sensor and/or a navigational system and/or an ambient light sensor”).

Regarding claim 8, Camilleri as modified above further teaches the communications module includes a GPS receiver (paragraph [0016], “a navigational system”).

Regarding claim 9, Camilleri and Livneh teaches limitations of claim 1 but does not disclose an occupant monitoring system wherein the predictive lighting module is further configured to determine a time (T), at which the prospective environmental change will occur, wherein substantially concurrently comprises a time range before and after the time (T).
Peterson teaches an occupant monitoring system (FIG. 2, Occupant Recognition module 208) wherein the predictive lighting module is further configured to determine a time (T) (FIG. 2, Timer Module 218) , at which the prospective environmental change will occur, wherein substantially concurrently comprises a time range before and after the time (T) (paragraph [0060], “the light level module 204 may determine the light level based on one or more of an identity of the occupant, on ambient light levels, on time of day, on a vehicles status” and paragraph [0087], “the illumination return module 216 may include a timer module 218 configured to initiate a timer in response to adjusting the illumination level of the at least one light.  The illumination return module 216 may then revert the illumination setting to a prior value in response to expiration of the timer”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri and Livneh in view of Peterson to incorporate an occupant monitoring system and timer for environmental change to determine the light level based on one or more of an identity of the occupant, on ambient light levels, on time of day, on a vehicles status, and the like (Peterson, paragraph [0060]).

Regarding claim 10, Camilleri teaches receiving environmental data from the one or more environmental sensors (paragraph [0076], “the control 118 may also or otherwise selectively process the image data to determine an ambient light level (as shown at 134 in FIG. 8)”); 
adjusting one or more image sensors according to a first in-cabin lighting level (paragraph [0071], “the image sensor may be adjusted for capturing images to optimize the captured image and image data for a particular application or function.  Amongst other things, the sensitivity of the image sensor can be adjusted by adjusting the integration time of the pixels and the amplification stage in reading out pixels.  This allows the image sensor to be adapted to various lighting conditions at the observed exterior scene” and paragraph [0076], “generate an output to a display 136 or to an interior light control 138 or the like to adjust an intensity of the display or lights in response to such image processing”); and
adjusting the one or more image sensors according to the second in-cabin lighting level substantially concurrently with the prospective environmental change (FIG. 9 and paragraph [0071]. “the image sensor sensitivity can be adjusted as determined by an application module so that the image brightness meets the application specific requirements.  For example, the control may adjust the image sensor to be at an increased sensitivity for detecting headlamps and taillights during nighttime conditions, yet may decrease the sensitivity for detecting lane markers along the road surface, particularly during nighttime conditions when the headlamps are activated and the road is thus well illuminated”).
Camilleri does not exclusively disclose Camilleri receiving a first in-cabin lighting level from an in-cabin light sensor.

Peterson teaches receiving a first in-cabin lighting level from an in-cabin light sensor (FIG. 2, 220, 222 or 224 of Image Sensor 104, as image is sensed by light and paragraph [0053], “the apparatus 200 determines an illuminable region 110 corresponding to a viewing location of a vehicle occupant based on data from the image sensor 104, determines a light level for the illuminable region 110”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri in view of Peterson to incorporate in-cabin image sensor for determining the light level based on the identity of the vehicle occupant (Peterson, paragraph [0053]). 

Camilleri further teaches determining a prospective environmental change based on the environmental data (paragraph [0071], “nighttime conditions when the headlamps are activated and the road is thus well illuminated”); Determining  a second in-cabin lighting level based upon the prospective environmental change (paragraph [0076], “Other captured images and/or other objects or light sources or light levels of interest may also or otherwise be analyzed to provide other outputs to or control of other functions or accessories of the vehicle”) and may process the image data of those particular captured images in a manner or processing technique suited for a particular application or function of the control, such as for headlamp control, lane departure warning, rain sensing, vehicle detection, vehicle lighting and/or display control, and/or the like (paragraph [0072]) but does not specifically disclose predicting a prospective environmental change based on the environmental data.

Livneh teaches predicting a prospective environmental change based on the environmental data (page  38, pages 16-21, “Processor may detect the environmental features affecting visibility of the virtual objects by processing image 140 and/or using relevant data sources, such as: one or more sensors, a geographic information source (e.g., a digital elevation map or 3D geographic model), a prediction model (e.g., a weather/climate forecast), ambient lighting information, and/or manual input from a user”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri in view of Livneh to incorporate a prediction model to detect the environmental features affecting visibility of the virtual objects by processing image 140 and/or using relevant data sources (Livneh, page  38, pages 16-21).
Regarding claim 11, Camilleri and Livneh teaches limitations of claim 10 but does not disclose determining a time (T), at which the prospective environmental change will occur, wherein substantially concurrently comprises a time range before and after the time (T).
Peterson teaches determining a time (T) (FIG. 2, Timer Module 218) , at which the prospective environmental change will occur, wherein substantially concurrently comprises a time range before and after the time (T) (paragraph [0060], “the light level module 204 may determine the light level based on one or more of an identity of the occupant, on ambient light levels, on time of day, on a vehicles status” and paragraph [0087], “the illumination return module 216 may include a timer module 218 configured to initiate a timer in response to adjusting the illumination level of the at least one light.  The illumination return module 216 may then revert the illumination setting to a prior value in response to expiration of the timer”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri and Livneh in view of Peterson to incorporate an occupant monitoring system and timer for environmental change to determine the light level based on one or more of an identity of the occupant, on ambient light levels, on time of day, on a vehicles status, and the like (Peterson, paragraph [0060]).

Regarding claim 12, Camilleri as modified above further teaches obtaining a first sequence of images from the one or more image sensors according to the first in-cabin lighting level paragraph [0074], “for the two applications.  For example (and as shown in FIG. 9), images 1, 3, 5, etc. may be captured with the image sensor settings at a particular setting and may be processed according to a particular processing technique”); and obtaining a second sequence of images from the one or more image sensors according to the second in-cabin lighting level (paragraph [0074], “images 2, 4, 6, etc. may be captured with the image sensor settings at a different setting and/or may be processed according to a different processing technique.  Clearly, however, other iterations and alternate capturing and/or processing of images may be implemented without affecting the scope of the present invention.  Although shown as separate applications in FIG. 9, the same image processor may process the different sets of images for the respective first and second applications of the imaging system”).

Regarding claim 13, Camilleri as modified above further teaches the one or more image sensors include an infrared sensor (paragraph [0059], “CMOS imaging sensors typically may have a peak sensitivity in the near infrared range”).

Regarding claim 14, Camilleri and Livneh teaches limitations of claim 10 but does not disclose the camera includes an occupant-facing camera disposed in a vehicle.

Peterson teaches the camera includes an occupant-facing camera disposed in a vehicle (paragraph [0045], “The image sensor 104 … including a digital camera, one or more photoelectric sensors, or the like.  The image sensor 104 captures images of the occupants of the vehicle 101”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri and Livneh in view of Peterson to incorporate an occupant-facing camera that the illumination adjustment module also identifies the vehicle occupant, wherein determining the light level based on the identity of the vehicle occupant (paragraph [0046]).

Regarding claim 15, Camilleri as modified above further teaches the one or more environmental sensors include a LiDAR sensor (paragraph [0051], “imaging and display system may be operable in conjunction with or in combination with radar devices, sonar devices, laser sensing or lidar devices”).

Regarding claim 16, Camilleri as modified above further teaches the one or more environmental sensors include a RADAR sensor (paragraph [0051], “imaging and display system may be operable in conjunction with or in combination with radar devices, sonar devices, laser sensing or lidar devices”).

Regarding claim 17, Camilleri as modified above further teaches the one or more environmental sensors include an infrared sensor (paragraph [0059], “CMOS imaging sensors typically 
may have a peak sensitivity in the near infrared range, such as at 
approximately 850 nm to 900 nm”).

Regarding claim 18, Camilleri as modified above further teaches the communications module includes a GPS data (paragraph [0016], “the control may selectively or intermittently or occasionally adjust the image sensor setting and processing technique to extract information from the captured image data for a headlamp control and/or a lane departure warning system and/or a rain sensor and/or a navigational system and/or an ambient light sensor”).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (Pub. No: 2016/0152178 A1) in view of Camilleri et al. (Pub. No.: US 2006/0125919 A1) and Livneh (WO 2018/131035 A1).

Regarding claim 19, Peterson teaches an occupant monitoring system (FIG. 2, 104) for a vehicle (FIG. 1, 101) comprising: 
an occupant facing camera (FIG. 2, 104 and paragraph [0045], “The image sensor 104,…including a digital camera...  The image sensor 104 captures images of the occupants of the vehicle 101 in sufficient quality”, the occupant facing camera comprising one or more image sensors (FIG. 2, Occupant Location module 220, 222, 224); 
an in-cabin imagelight sensor (FIG. 2, 220, 222 or 224 of Image Sensor 104, as image is senses by light); 
a communications module configured to receive navigational data (paragraph [0093], a navigation system); 
one or more environmental sensors (FIG. 2, Driving Environment module 210) configured to receive environmental data (paragraph [0077], “the driving environment module 210 is communicatively connected to one or more light sensors (e.g., a photoelectric sensor) and measures ambient light levels”); receive a first in-cabin lighting level from the in-cabin image sensor (paragraph [0053], “the apparatus 200 determines an illuminable region 110 corresponding to a viewing location of a vehicle occupant based on data from the image sensor 104, determines a light level for the illuminable region 110”);

Peterson further teaches a predictive lighting module (FIG. 1, Light 112 in Illuminable Region 110). But does not expressly  disclose a predictive lighting module in communication with the one or more environmental sensors and the occupant-facing camera, the predictive lighting module configured to: receive environmental data from the one or more environmental sensors and navigation information from the communications module; adjust the one or more image sensors according to a first in-cabin lighting level; determine a prospective environmental change based on the environmental data and the navigational data; predict a second in-cabin lighting level based upon the prospective environmental change; and adjust the one or more image sensors according to the second in-cabin lighting level substantially concurrently with the prospective environmental change.

Camilleri teaches a predictive lighting module (FIG. 9, 138) in communication with the one or more environmental sensors (FIG. 9, 126, 130, 134) and the camera (FIG. 9, 144), the predictive lighting module configured to: receive environmental data from the one or more environmental sensors (paragraph [0076], “the control 118 may also or otherwise selectively process the image data to determine an ambient light level (as shown at 134 in FIG. 8)”) and navigation information from the communications module (paragraph [0076], “a lane departure warning system or to an alert device 132 to alert the driver of a lane drift or the like as the vehicle travels along the road”); adjust the one or more image sensors according to a first in-cabin lighting level (paragraph [0071], “the image sensor may be adjusted for capturing images to optimize the captured image and image data for a particular application or function.  Amongst other things, the sensitivity of the image sensor can be adjusted by adjusting the integration time of the pixels and the amplification stage in reading out pixels.  This allows the image sensor to be adapted to various lighting conditions at the observed exterior scene” and paragraph [0076], “generate an output to a display 136 or to an interior light control 138 or the like to adjust an intensity of the display or lights in response to such image processing”); and adjust the one or more image sensors according to the second in-cabin lighting level substantially concurrently with the prospective environmental change (FIG. 9 and paragraph [0071]. “the image sensor sensitivity can be adjusted as determined by an application module so that the image brightness meets the application specific requirements.  For example, the control may adjust the image sensor to be at an increased sensitivity for detecting headlamps and taillights during nighttime conditions, yet may decrease the sensitivity for detecting lane markers along the road surface, particularly during nighttime conditions when the headlamps are activated and the road is thus well illuminated”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson in view of Camilleri to incorporate combine inputs from environmental sensors, image sensors and navigation data to optimize the performance and detection capabilities of the imaging system for the particular applications (Camilleri, paragraph [0076]).


Peterson teaches an in-cabin image sensor (FIG. 2, 220, 222 or 224 of Image Sensor 104); receive a first in-cabin lighting level from the in-cabin image sensor (paragraph [0053], “the apparatus 200 determines an illuminable region 110 corresponding to a viewing location of a vehicle occupant based on data from the image sensor 104, determines a light level for the illuminable region 110”.


Camilleri further teaches determining a prospective environmental change based on the environmental data (paragraph [0071], “nighttime conditions when the headlamps are activated and the road is thus well illuminated”); Determining  a second in-cabin lighting level based upon the prospective environmental change (paragraph [0076], “Other captured images and/or other objects or light sources or light levels of interest may also or otherwise be analyzed to provide other outputs to or control of other functions or accessories of the vehicle”) and  may process the image data of those particular captured images in a manner or processing technique suited for a particular application or function of the control, such as for headlamp control, lane departure warning, rain sensing, vehicle detection, vehicle lighting and/or display control, and/or the like (paragraph [0072]) but does not specifically disclose predict a prospective environmental change based on the environmental data.

Livneh teaches predict a prospective environmental change based on the environmental data (page  38, pages 16-21, “Processor may detect the environmental features affecting visibility of the virtual objects by processing image 140 and/or using relevant data sources, such as: one or more sensors, a geographic information source (e.g., a digital elevation map or 3D geographic model), a prediction model (e.g., a weather/climate forecast), ambient lighting information, and/or manual input from a user”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Camilleri in view of Livneh to incorporate a prediction model to detect the environmental features affecting visibility of the virtual objects by processing image 140 and/or using relevant data sources (Livneh, page  38, pages 16-21).

Regarding claim 20, Peterson as modified above teaches determine a time (T) (Peterson, FIG. 2, Timer Module 218) , at which the prospective environmental change will occur, wherein substantially concurrently comprises a time range before and after the time (T) (Peterson, paragraph [0060], “the light level module 204 may determine the light level based on one or more of an identity of the occupant, on ambient light levels, on time of day, on a vehicles status” and paragraph [0087], “the illumination return module 216 may include a timer module 218 configured to initiate a timer in response to adjusting the illumination level of the at least one light.  The illumination return module 216 may then revert the illumination setting to a prior value in response to expiration of the timer”).

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does rely on Livleh reference applied in combination with Camilleri and/or Peterson for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831    
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831